Citation Nr: 1303421	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-38 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for popliteal artery entrapment with compartment syndrome, right lower extremity.

2.  Entitlement to a rating in excess of 20 percent for popliteal artery entrapment with compartment syndrome, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2000 to October 2000, July 2001 to March 2002, February 2004 to April 2004, and from April 2004 to February 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for bilateral popliteal artery entrapment with compartment syndrome, rated 10 percent, each, effective December 5, 2006 (the date of claim).  A March 2008 rating decision increased the ratings to 20 percent, each, effective December 5, 2006.  The Veteran continued to express disagreement with the ratings.  In August 2011 the Board remanded the matters for additional development.  In November 2012 the RO assigned separate disability ratings for bilateral popliteal artery occlusive disease (previously rated with bilateral lower extremity compartment syndrome), rated 20 percent, each, effective December 5, 2006.  


FINDING OF FACT

In January 2013, prior to the promulgation of a decision in these matters, the Board received notification from the Veteran that she was withdrawing her appeal in the matters of the ratings for bilateral popliteal artery entrapment with compartment syndrome; there are no questions of fact or law in the matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims for increased ratings for bilateral popliteal artery entrapment with compartment syndrome; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, given the appellant's expression of intent to withdraw her appeals in the matters of increased ratings for bilateral popliteal artery entrapment with compartment syndrome, further discussion of the impact of the VCAA on these matters is not necessary.

Withdrawal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by her authorized representative.  38 C.F.R. § 20.204.

On January 17, 2013, the Board received an Appeals Satisfaction Notice signed by the Veteran stating: 

I have received recent correspondence regarding the decision to grant one or more of my issues on appeal.  Based on the decision rendered, I am satisfied and wish to withdraw any remaining issues that have been remanded (sent back) to the Appeals Management Center (AMC) by the Board for further development.  By signing and submitting this form, I am asking to withdraw any remaining issue 
contained in my recent Board remand order and ask that the AMC discontinue further development actions.  

Inasmuch as the Veteran has withdrawn her appeals in these matters, there is no allegation of error of fact or law in the matters remaining before the Board.  Hence, the Board does not have jurisdiction to consider appeals in these matters, and the appeal must be dismissed to this extent.


ORDER

The appeal seeking a rating in excess of 20 percent for popliteal artery entrapment with compartment syndrome, right lower extremity is dismissed.

The appeal seeking a rating in excess of 20 percent for popliteal artery entrapment with compartment syndrome, left lower extremity is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


